IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                             _______________

                                No. 95-60030
                             Summary Calendar
                              _______________


                            KARYN LAFONTAINE,

                                                     Plaintiff-Appellant,

                                   VERSUS


                    PHILIP MORRIS COMPANIES, INC.,

                                                     Defendant-Appellee.

                       _________________________

            Appeal from the United States District Court
              for the Southern District of Mississippi
                           (1:94-CV-246-GR)
                      _________________________

                             (July 21, 1995)

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

JERRY E. SMITH, Circuit Judge:*


     Karyn LaFontaine, a discharged employee of Philip Morris

Companies, Inc. ("Philip Morris"), appeals the summary judgment

dismissal of her title VII employment discrimination claim based

upon an alleged violation of the Pregnancy Discrimination Act,

42 U.S.C. § 2000e(k).      While LaFontaine alleges that she was fired

because of her pregnancy, the district court found that she had


     *
        Local Rule 47.5 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens
on the legal profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
failed to show that she was qualified for the position, a prima

facie requirement, and/or that Philip Morris's alleged legitimate

reasons for the discharge were pretextual. She also complains that

the district court abused its discretion in denying her FED. R. CIV.

P. 56(f) motion for a discovery continuance.            Because we find that

LaFontaine has failed to present evidence of pretext and that the

district   court    did   not   abuse    its   discretion      in   denying   the

rule 56(f) motion, we affirm.



                                        I.

     The summary judgment motion is designed to dispose promptly of

actions in which there is no genuine issue as to any material fact.

Rule 56(c) provides in relevant part that

     [t]he judgment sought shall be rendered forthwith if the
     pleadings, depositions, answers to interrogatories, and
     admissions on file, together with the affidavits, if any,
     show that there is no genuine issue as to any material
     fact and that the moving party is entitled to a judgment
     as a matter of law.

Summary judgment, however, will not lie "if the dispute about a

material fact is 'genuine,' that is, if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                    When

considering   the   evidence,    the     court   must   view    the   facts    and

inferences in the light most favorable to the nonmoving party.

Lavespere v. Niagara Mach. & Tool Works, 910 F.2d 167, 178 (5th

Cir. 1990), cert. denied, 114 S. Ct. 171 (1993).            We review summary

judgment motions de novo, applying the same standard as did the

district court.     Davis v. Chevron U.S.A., Inc., 14 F.3d 1082, 1084

                                        2
(5th Cir. 1994).



                                     II.

       Title VII, which imposes a shifting allocation of the burden

of production, defines the elements of LaFontaine's necessary

showing to survive summary judgement. See St. Mary's Honor Ctr. v.

Hicks, 113 S. Ct. 2742, 2746 (1993); McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802-05 (1973); Bodenheimer v. PPG Indus.,

5 F.3d 955, 957 (5th Cir. 1993) (examining evidentiary procedure).

First, the plaintiff must establish a prima facie case that she

suffered discrimination based upon a prohibited classification.

See, e.g., McDonnell Douglas, 411 U.S. at 802 (outlining four

elements of basic title VII prima facie claim).           Once that burden

is met, the defendant must articulate a legitimate, nondiscrimina-

tory reason explaining why the adverse employment actions were

taken.     St. Mary's, 113 S. Ct. at 2747.      If that burden is met, the

plaintiff must show that the defendant's proffered reason was but

a pretext for discrimination.        Texas Dep't of Community Affairs v.

Burdine, 450 U.S. 248, 253 (1981);          see also Bodenheimer, 5 F.3d at

957 (interpreting St. Mary's to require a showing of pretext plus

discriminatory intent).

       We assume, arguendo, that LaFontaine's prima facie showing was

sufficient.       Philip Morris's burden therefore was to come forward

with   a   legitimate,    nondiscriminatory      reason   for   LaFontaine's

termination.      Here, Philip Morris claims that it fired LaFontaine

because     she    violated   its   "zero    tolerance"   policy   regarding


                                       3
falsification of records and had a deficient job performance.

Specifically, Philip Morris contends that LaFontaine submitted

numerous inaccurate summary reports detailing her work, which

overstated the number of sales calls that she had completed.             This

reason, on its face, is both legitimate and nondiscriminatory.



     Next, we determine where whether such a reason was a pretext.

Both parties agree that

     where the employer justifies the discharge by relying on
     a work rule violation, the plaintiff may prove pretext by
     showing "either that he did not violate the work rule or
     that, if he did, other employees not within the protected
     class who engaged in similar acts were not similarly
     treated."

Delgado v. Lockheed-Georgia Co., 815 F.2d 641, 644 (11th Cir. 1987)

(quoting Anderson v. Savage Lab., Inc., 675 F.2d 1221, 1224 (11th

Cir. 1982)).    Both of these showings are aimed at smoking out one

thing:   The proffered reason was false.

     Here,    LaFontaine's   deposition   testimony   and    that   of    her

supervisor support the uncontradicted conclusion that she submitted

incorrect    reports.    Her   defense,   essentially,      is   that    such

practices were commonplace, and those who engaged in them were not

terminated.    According to her supervisor, however, LaFontaine also

took credit for calls that were not made, could not account for her

time, and admitted to some deliberate falsification of records. As

these allegations are contradicted in only the most conclusionary

of terms, LaFontaine has presented insufficient grounds to create

a genuine issue of material fact.      See Lujan v. National Wildlife

Fed'n, 497 U.S. 871, 888 (1990) (holding "conclusory allegations"

                                   4
insufficient to resist summary judgment);       Davis, 14 F.3d at 1087-

88.   Moreover, as LaFontaine has come forward with no evidence

showing that other employees who had engaged in that type of

misconduct were not fired, she has failed to meet her burden of

production in establishing pretext.         Accordingly, her claim was

properly disposed of by summary judgment.



                                  III.

      LaFontaine also contends that the district court was premature

in granting summary judgment, because she had not yet completed

discovery and needed additional time in order to obtain call

records, summary records, and personnel files.        She preserved this

claim by making a specific request as per FED. R. CIV. P. 56(f).

While we have stated that dispensation of such motions should be

generously granted, "[i]f the additional discovery will not likely

generate evidence germane to the summary judgment motion the

district court may, in its discretion, proceed to rule on the

motion without further ado."       International Shortstop, Inc. v.

Rally's, Inc., 939 F.2d 1257, 1267 (5th Cir. 1991), cert. denied,

502 U.S. 1059 (1992).

      Here,   the   district   court     determined   that   LaFontaine's

discovery request was overly broad.           While the uncontroverted

evidence showed that the termination decision had been made at the

local level, LaFontaine requested reporting information for a

Philip Morris region that includes the states of Arkansas, Iowa,

Kansas, Louisiana, Mississippi, Missouri, Nebraska, New Mexico,


                                   5
Oklahoma, and Texas.   Philip Morris further contends that it made

available the relevant section records, a fact that LaFontaine does

not contest on appeal.     Accordingly, the district court did not

abuse   its   discretion   in   determining   that   such   far-reaching

discovery was not relevant to whether LaFontaine's local supervisor

fired LaFontaine on account of her pregnancy.

     AFFIRMED.




                                    6